Title: From Louisa Catherine Johnson Adams to John Adams, 19 June 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 19 June 1821
				
				Your Letter pleased and displeased me; the goodness and purity of your motives can never admit of a doubt, but there are ways of doing things which sometimes make them appear harsh and unkind and the general style of your last impressed your father with the idea that you were not so affectionate and kind to your Brother as he could wish for your mutual comfort—Your brothers excentricities of which he has many should not harden your heart towards him for his nature is kind and amiable, and his heart is excellent, formed in natures best mould—Little oddities sometimes worry us but we should reflect on ourselves and remember that we are none of us exempt from peculiarities of which we are not aware and which operate upon others as unpleasantly as theirs do on us—You know this is an old question between us and that I have never been pleased with yours or Charles conduct towards your brother who in all his Letters has invariably spoken only to the praise of you both, and has never even hinted any thing to your disadvantage—Do not think I am displeased at the information conveyed in your Letter on the contrary I am much obliged to you and grateful for the means you put into my power to reason and persuade my poor George into more caution and prudence but in sickness my dear John persuasion and mildness will produce great effects as the mind is always affected in proportion to the weakness of the frame unless in extraordinary instances and it almost always requires soothing and seldom can submit to contradiction which however well meant generally aggravates suffering and encreases instead of remedying that which we wish to alleviate. The time is now very short which you will pass together let me urge you to compassionate his situation and to humour a little his general opinions which nothing but experience can cure and you will much gratify your affectionate Mother
				
					L. C. A—
				
				
			